DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 16 September 2022 for the application filed 28 May 2020. Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1, 2, 11, and 12, in the reply filed on 16 September 2022 is acknowledged. Claims 3-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 September 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority (EP19177278.9 filed 29 May 2019) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
	“Span” is defined by Applicant as being calculated according to the equation [D90-D10]/D50 (p0030), wherein the “D10”, “D50”, and “D90” pore diameters refer to the diameters at which 10%, 50%, and 90%, respectively, of the pore volume are contained (p0029).

Claim Objections
Claim 12 is objected to because of the following informalities:
“wherein the porous silica is modified with…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WYNDHAM et al. (US PGPub 2015/0133294 A1).
Regarding Claim 1, WYNDHAM discloses the use of porous silica particles as chromatographic stationary phase material (p0011; p0014). Such stationary phase material has a surface area of about 300 to 500 m2/g, which reads upon the claimed range of a surface area of from 100 to 600 m2g-1; a pore volume of about 0.7 to 1.5 cm3/g, which overlaps with the claimed range of a pore volume of from 0.15 to 1.2 cm3g-1 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05); and an average pore diameter of about 65 to 200 Å, which reads upon the claimed ranges of an average pore diameter of from 20 to 450 Å and a median pore diameter of from 20 to 450 Å (p0027).
WYNDHAM is deficient in explicitly disclosing a span of 0.80 or less. However, WYNDHAM teaches an average pore diameter ranging from 65 to 200 Å (p0027); thus, WYNDHAM inherently discloses a pore size distribution from which a span can be determined. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Thus, the claimed span of 0.80 or less would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
Regarding Claim 2, WYNDHAM makes obvious the porous silica of Claim 1. WYNDHAM further discloses the particles have sizes between about 1.5 and 5 microns (p0027), which reads upon the claimed range of an average particle size of the porous silica is from 1 to 100 µm.
Regarding Claim 11, WYNDHAM makes obvious the porous silica of Claim 1. WYNDHAM further discloses the stationary phase are used in a column for chromatography (i.e., [a] separation column or vessel comprising the porous silica of claim 1; p0033).
Regarding Claim 12, WYNDHAM makes obvious the porous silica of Claim 2. WYNDHAM further discloses the stationary phase material is generally represented as [X](W)a(Q)b(T)c, where X is a chromatographic core composition including a silica core material, and Q and T are functional groups that minimizes variations and enhances interaction with target analytes, respectively (p0014). WYNDHAM further discloses Q and T are organofunctional groups including silicon in their formulae (i.e., wherein the porous silica is modified with one or more organosilane groups; Q: p0016; T: p0017). Even further, WYNDHAM discloses the surfaces of these materials can be modified with, e.g. aminosilanes (i.e., wherein the porous silica is modified with one or more organosilane groups; p0094).

Claim(s) 1, 2, and 11 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over BALDUCCI et al. (US Patent 6,103,209).
	Regarding Claim 1, BALDUCCI discloses porous spherical silica particles (c1/7) having porosity values of >1 cm3/g, which overlaps with the claimed range of a pore volume of from 0.15 to 1.2 cm3g-1 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05); a specific surface area from 200 to 600 m2/g, which reads upon the claimed range of a surface area of from 100 to 600 m2g-1; and an average pore diameter from 80 to 250 Å, which reads upon the claimed ranges of an average pore diameter of from 20 to 450 Å and a median pore diameter of from 20 to 450 Å (c6/40-44).
	BALDUCCI is deficient in explicitly disclosing a span of 0.80 or less. However, BALDUCCI discloses that the process for preparing the porous spherical silica particles consists of emulsifying a silica sol in a dispersing media, gelling the resultant emulsified silica microdrops, and submitting the resultant gel to heat treatment (c1/8-12). The dispersing media comprises an organic media (c4/58-62), and the gelling step with a basic solution to enable the silica sol to solidify (c5/54-56). Such a disclosed process is similar to the process disclosed by Applicant for preparing the porous silica (see Claim 3). Thus, even though BALDUCCI does not specifically disclose the claimed limitation of a span of 0.80 or less, because BALDUCCI teaches a similar if not the same method by which the claimed porous silica is made, then the prior art would necessarily have the same span of 0.80 or less as claimed by the Applicant. Furthermore, because the prior art provides sufficient evidence that the taught porous silica is similar to the presently claimed invention having the same claimed composition, average pore diameter, median pore diameter, pore volume, and surface area, the burden is now on the Applicant to show that Applicant’s invention is different from that of the prior art. Furthermore, BALDUCCI teaches an average pore diameter ranging from 20 to 450 Å (c6/40-44); thus, BALDUCCI inherently discloses a pore size distribution from which a span can be determined. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Thus, the claimed span of 0.80 or less would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
	Regarding Claim 2, BALDUCCI makes obvious the porous silica of Claim 1. BALDUCCI further discloses the average size of the particles ranges from 10 to 100 micrometers (c7/20-21), which reads upon the claimed range of an average particle size of the porous silica is from 1 to 100 µm.
	Regarding Claim 11, BALDUCCI makes obvious the porous silica of Claim 1. BALDUCCI further discloses the porous spherical silica particles can be used as catalyst carriers in, e.g., a fluidized bed (i.e., [a]… vessel comprising the porous silica of claim 1; c1/12-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777